Title: From George Washington to the Falmouth Committee of Safety, 24 October 1775
From: Washington, George
To: Falmouth Committee of Safety



Gentlemen
Camp at Cambridge Octo. 24th 1775

The Desolation, and Misery, which ministerial Vengeance

had planned, and, in Contempt of every Principle of Humanity, has been so lately brought on the Town of Falmouth, I know not, how Sufficiently to detest. Nor can my Compassion for the general Suffering, be Conceived beyond the true Measure of my Feelings. But my Readiness to relieve you, by complying with your Request, signified in your Favour of the 21st Instant, is Circumscribed by my Inability. The immediate necessities of the Army under my Command, require all the Powder & Ball, that can be collected with the utmost Industry, & Trouble. The Authority of my Station does not extend so far, as to impower me, to send a Detachment of Men down to your Assistance—Thus Circumstanced, I can only add my Wishes and Exhortations, that you may repel every future Attempt, to perpretrate the like Savage Cruelties.
I have given Liberty, to Several Officers in Colo. Phinney’s Regt to visit their Connections, which may now Stand in need of their Presence & Assistance, by reason of this new exertion of Despotic Barbarity. I am Gent. Your most Obed. & very hume Sert

G. W.

